           Case 1:20-cv-05502-AJN Document 134 Filed 07/12/21 Page 1 of 1



O’Melveny & Myers LLP                T: +1 202 383 5300
1625 Eye Street, NW                  F: +1 202 383 5414
Washington, DC 20006                 omm.com




                                                                                                              Ian Simmons
July 12, 2021                                                                                                 D: +1 202 383 5106
                                                                                                              isimmons@omm.com
VIA ECF

Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

Re:      Regeneron Pharmaceuticals, Inc. v. Novartis Pharma AG, et
         al., Case No. 1:20-cv-5502-AJN

Dear Judge Nathan:
     I write on behalf of all Defendants in the above-captioned
action. Pursuant to Rule 3.H of this Court’s Individual
Practices in Civil Cases, Defendants respectfully notify Your
Honor that Defendants’ Motions to Dismiss the First Amended
Complaint have been fully briefed and pending without decision
for 90 days. See ECF Nos. 89, 94, 105, 114, and 117.

                                                                     Respectfully submitted,

                                                                     By: /s/ Ian Simmons
                                                                          Ian Simmons
                                                                     Counsel for Defendants Novartis
                                                                     Pharma AG, Novartis Technology
                                                                     LLC, and Novartis
                                                                     Pharmaceuticals Corp.




cc: Counsel of record (via ECF)




                Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                           Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
